Citation Nr: 0123102	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to the assignment of a compensable evaluation 
for minimal obstructive lung defect.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from June 1990 until November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The claim for entitlement to service connection for left ear 
hearing loss will be remanded.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss.

2.  The veteran's pulmonary function tests (PFT) shows the 
FEV-l/FVC was 78 (pre medication) and 79 percent (post 
medication), which is considered 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear 
hearing loss disability are not met.  38 U.S.C.A. § 1110, 
1131, 5103, 5107 (West 1991); 38 C.F.R. § 3.303, 3.385 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for a 10 percent evaluation for minimal 
obstructive lung defect have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming that, as a result of acoustic trauma 
experienced in the military, he eventually developed hearing 
loss. 

In April 2001, this case was remanded.  The Board requested 
that the RO comply with the Veterans Claims Assistance Act of 
2000 (Pub. L. No. 106 475, 114 Stat. 2096 (2000), which 
provided new statutory requirements regarding notice to a 
veteran and his representative and specified duties to assist 
veterans in the development of their claims.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Moreover, subsequent to the Board's 
remand the RO provided additional guidance in a letter issued 
in May 2000.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim has been collected for review.  VA has 
accorded the veteran VA examination.  It is noted that the 
physician at the February 2000 VA respiratory examination 
reported that the veteran's claims file was not available.  
The Board recognizes that it is essential in the evaluation 
of a disability that each disability be viewed in 
relationship to its history.  38 C.F.R. § 4.1.  In this case, 
the veteran reported his medical history sufficiently and the 
examiner took this into consideration when reporting the 
current residuals.  Moreover, the criteria used in rating the 
veteran's disability is based on a mechanical application of 
test results reported by the examiner.  The Board does not 
find that reviewing the case without a review of his printed 
history by the examining VA physician would prejudice the 
veteran.  

The RO has advised the veteran of the evidence necessary to 
complete his claim, and there does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claims.  No further assistance necessary to comply 
with the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claims.  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The record does not support a conclusion that the veteran has 
right ear hearing disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz.) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The service medical record includes the veteran's May 1989 
examination for enlistment in the United States Marine Corp 
(USMC).  The examination report contained the following pure 
tone thresholds, in decibels:






hert
z








righ
t




left



500
1000
2000
3000
4000
500
1000
2000
3000
4000

0
0
10
0
0
10
0
10
0
45

The evidence concerning current hearing loss disability 
includes the veteran's August 1999 examination for separation 
from the USMC, cf. Hampton v. Gober, 10 Vet. App. 481 (1997) 
(diagnosis of the pertinent knee condition in separation 
examination report provides evidence of current knee 
condition and relationship to service when the appellant 
filed his claim for service connection approximately one 
month after his separation examination).  The examination 
report contained the following pure tone thresholds, in 
decibels:






hert
z








righ
t




left



500
1000
2000
3000
4000
500
1000
2000
3000
4000

5
0
15
0
10
10
0
15
15
50

The veteran underwent audiology examination in January 2000.  
The examination report contained the following pure tone 
thresholds, in decibels:






hert
z








righ
t




left



500
1000
2000
3000
4000
500
1000
2000
3000
4000

10
5
20
5
5
10
0
20
10
60

In regard to the right ear, at the VA examination, speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear.  The examiner reported that the veteran's 
right ear hearing was within normal limits.  The test results 
do not meet the regulatory definition for hearing loss for 
the right ear.  Moreover, the veteran has provided no medical 
evidence to show a current diagnosis of a right ear 
disability.  Consequently, service connection for right ear 
hearing loss disability is denied.

Respiratory Disorder

The veteran contends that he should be granted a compensable 
rating for obstructive lung defect.  Based upon inservice 
treatment for respiratory related problems including 
bronchitis and pneumonia, a May 2000 rating decision granted 
service connection for respiratory problems and assigned a 
noncompensable disability evaluation.  As this appeal 
concerns an initial rating, the Board has also considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected respiratory 
disability is currently evaluated as 60 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (pertaining to 
bronchitis, chronic).

The criteria primarily rate the pulmonary condition based on 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.

Under Diagnostic Code 6600, a 10 percent rating for chronic 
bronchitis requires FEV-1 of 71 to 80 percent predicted, or; 
FEV-l/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 
percent predicted.  A 30 percent rating requires FEV-1 of 56 
to 70 percent predicted, or; FEV-l/FVC of 56 to 70 percent, 
or; DLCO (SB) of 56 to 65 percent predicted. A 60 percent 
rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

At the VA examination conducted in February 2000, the FEV1 
was 87 percent (pre medication) and 90 percent (post 
medication).  The DLCO (SB)was 102.  On examination, there 
were no abnormalities noted.  His chest was clear to 
ausculation with bilateral breath sounds and chest movement.  
There was no adventitious breath sounds or retraction during 
breathing.  The PFT showed minimal obstructive lung defect.  
The diffusing  capacity was within normal limits.  The chest 
X-ray was normal.  Importantly, however, the FEV-l/FVC was 78 
(pre medication) and 79 percent (post medication), which is 
considered 10 percent disabling.

However, no PFT study has revealed a FEV-1 of 56 to 70 
percent predicted, or; FEV-l/FVC of 56 to 70 percent.  
Moreover, neither a DLCO (SB) of 56 to 65 percent of that 
predicted is shown.  Accordingly, a 10 percent evaluation is 
warranted and no higher.

Extraschedular

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In regards to industrial impairment, the veteran has offered 
very little concerning the effect of his respiratory disorder 
on his employment.  The record does not contain objective 
evidence that would indicate that his service-connected 
respiratory disorder has interfered with his employment to 
such an extent that he is entitled to extraschedular 
consideration.  Moreover, a review of the claims file does 
not show that this service-connected respiratory disorder has 
resulted in hospitalization since service discharge.  
Although the veteran sought treatment for respiratory 
disorder on occasions during service, he has not been 
recently hospitalized for this disability since service 
discharge.  Neither his statements nor the medical records 
indicate that the disability warrants the assignment of an 
extraschedular evaluation.


ORDER

The claim for service connection for a right ear hearing loss 
disability is denied.

A disability evaluation of 10 percent for minimal obstructive 
lung defect, is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.


REMAND

In regard to the veteran's claim for service connection for a 
left ear hearing loss disability, a VA audiologist at the 
January 2000 examination noted that in comparing the 
audiograms conducted in June 1990 (enlistment examination) 
and June 1999 (separation examination), the test results 
revealed a significant change in high frequency hearing for 
the left ear.  However, the examination report does not 
contain a medical opinion concerning whether this represented 
inservice aggravation.  Further medical evaluation and 
opinion is needed to determine the etiology of the veteran's 
current left ear hearing loss.  Consequently, further 
examination and opinion is needed.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule a VA 
examination to determine whether the 
veteran has current left ear hearing loss 
that was incurred or aggravated during 
his active military service.  All 
indicated tests and studies should be 
conducted.  The examiner must review any 
existing medical records, including all 
the service medical records on file, and 
must express opinions on the following 
questions: (1) whether the medical 
evidence establishes that a left ear 
hearing disorder was present before the 
appellant's military service; and if so 
(2) whether the existing left ear hearing 
disability became worse during the 
appellant's period of military service; 
and if so (3) whether such increase in 
disability was due to the natural 
progress of the disease.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
The examiner must provide a comprehensive 
report containing complete rationale for 
all the opinions expressed.  The claims 
folder must be made available to the 
examiner.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

